Per Curiam.
The plaintiff has appealed from a judgment of the Superior Court dismissing his petition for a writ of habeas corpus. The petition was predicated on our decision in State v. Licari, 153 *709Conn. 127, 132, 214 A.2d 900. Onr decisions in Reed v. Reincke, 155 Conn. 591, 599, 236 A.2d 909, and D’Amico v. Reincke, 155 Conn. 627, 629, 236 A.2d 914, are dispositive of this appeal. The plaintiff: neither made timely claim of any invalidity of the warrant pursuant to which he was arrested nor appealed from the 1964 judgment rendered following his conviction upon a jury trial.
There is no error.